Citation Nr: 0024800	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  96-03 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder as secondary to service connected 
chondromalacia of the knees.  

Evaluation of chondromalacia of the right knee in 
postoperative status, currently rated as 30 percent 
disabling.  

Evaluation of chondromalacia of the left knee in 
postoperative status, currently rated as 30 percent 
disabling.  

Evaluation of chondromalacia of the left knee, rated as 20 
percent disabling prior to March 21, 1995.  

Evaluation of sinusitis, rated as no percent disabling prior 
to March 21, 1995.  

Evaluation of sinusitis, rated as 10 percent disabling prior 
to October 7, 1996.  

Evaluation of sinusitis, rated as 10 percent disabling since 
October 7, 1996.  

Entitlement to a temporary total rating based on 
convalescence following hospitalizations in April 1998 and 
October 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September to December 
1975, from March 1977 to March 1981, and from May 1983 to 
February 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at North Little Rock, 
Arkansas.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in March 1996.  A transcript of 
that hearing is on file.  The veteran failed to appear for a 
travel board hearing that was scheduled at the RO in March 
2000.  

The veteran has not appealed from a rating action in March 
2000 that denied entitlement to service connection for loss 
of the sense of smell claimed as secondary to service 
connected chronic sinusitis.  

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).  

The veteran's representative has argued that the issue of 
direct service connection for a low back disability has not 
been finally decided by the RO and should be granted.  
However, the RO has not adjudicated this issue, so that it 
cannot be considered on appeal before the Board at this time.  
It is referred back to the RO for any further action deemed 
appropriate.  


FINDINGS OF FACT

1.  Service connection for a low back disorder as secondary 
to service connected chondromalacia of the knees was denied 
by the RO in August 1991.  The veteran did not appeal that 
decision after being appropriately notified.  

2.  The veteran filed a petition to reopen his claim for 
service connection for a low back disorder as secondary to 
service connected chondromalacia of the knees, which was 
denied by the RO in a September 1994 rating decision.  This 
appeal is from that decision.  

3.  The evidence submitted in support of the petition to 
reopen the claim for service connection for a low back 
disorder as secondary to service connected chondromalacia of 
the knees is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The August 1991 RO decision denying entitlement to service 
connection for a low back disorder as secondary to service 
connected chondromalacia of the knees is final.  New and 
material evidence has not been submitted to reopen the claim 
for entitlement to service connection for the low back 
disorder as secondary to service connected chondromalacia of 
the knees.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.302, 20.1103 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Low Back Disorder

In an August 1991 rating decision, service connection for a 
low back disorder as secondary to service connected 
chondromalacia of the knees in postoperative status was 
denied.  The evidence before the RO at that time consisted of 
service medical records, VA examination reports in May 1986 
and July 1991, private orthopedic clinic reports in March 
1989, VA outpatient clinical records dated from December 1989 
to March 1991 and VA hospitalization records dated in 
September 1990.  

Service medical records revealed a general medical 
examination report of history in January 1983 that the 
veteran had sustained a pulled muscle in his back treated in 
a private clinic by a physical therapist during the period 
from May to July 1982.  He reportedly received Workers 
Compensation benefits for this injury.  He was off work for 
12 weeks because of it.  It also was noted that he had 
chondromalacia during earlier active service and had been 
found fit for full duty by a Medical Board.  There reportedly 
had been cracking, pain and swelling of the knees.  The 
clinical evaluation of the back in January 1983 was normal.  
Chondromalacia of the right patella was noted.  In September 
1983, he was seen for low back pain in the area of a  
"spinal" done for an arthroscopy of the right knee 3 weeks 
previously.  In May 1984, he was seen for back pain due to 
overexertion.  Minimal muscle spasm was found.  Straight leg 
raising was negative.  Mechanical low back pain was assessed.  

The VA examination in July 1991 showed that the veteran had 
started to have spontaneous back pain about 4 years earlier.  
Back pain and numbness with a family doctor's diagnosis of 
strain reportedly occurred after he lifted a bundle of 
newspapers a month previously.  He showed knee scars, 
crepitance, flexion to 135 degrees bilaterally and complete 
extension, bilaterally.  The lumbar spine examination 
detailed findings such as range of motion and showed, by X-
ray, a small osteophyte of the anterior superior margin of 
L5.  The impressions were chondromalacia of the patella, 
bilaterally, postoperative patellofemoral arthroscopic 
shavings, history of right knee lateral retinacular release 
with postoperative hematoma treated by evacuation and a 
history of low back pain.  The examiner expressed the opinion 
that the veteran's low back complaints were not related to 
his knee difficulties; the low back disability picture was a 
separate entity in and by itself.  

In the August 1991 rating decision, the RO stated that 
service connection for low back pain secondary to the 
bilateral knee condition was denied because the medical 
evidence failed to show that the veteran's complaints 
regarding his back were related to his bilateral knee 
condition.  In essence, at the time of the denial, there was 
evidence of current disability, the veteran's allegation of a 
connection, and the absence of evidence of a nexus to the 
service-connected condition.  Following appropriate 
notification, the veteran did not appeal the decision, and it 
became final.

The veteran attempted to reopen his claim, which was denied 
by the RO in September 1994.  Of record at that time were a 
VA report of hospitalization overnight for low back pain in 
March 1994 with symptoms of increasing low back pain on long 
standing and walking with radiation to the thighs; VA 
outpatient treatment records showing a history of chronic 
back pain in May 1994 and X-ray evidence of degenerative 
changes of the back in July 1994.  The RO's August 1991 
decision was confirmed in April 1995.  The VA clinical 
records on file at that time showed no change in the low back 
disability.  On file in March 1998 were VA outpatient 
clinical records of July 1995 showing lumbar canal stenosis 
with chronic low back pain, a record received in March 1996 
of a favorable Social Security disability determination based 
on multiple disabilities that included lumbar degenerative 
disease, the transcript of his hearing in March 1996, a 
private X-ray report of slight posterior subluxation of L4 on 
L5 without other abnormality or evidence of any acute injury 
of the lumbar spine, a VA report of a normal computerized 
tomographic myelogram of the lumbar spine in November 1996, 
and VA outpatient clinical records dated in January and March 
1997 showing low back pain and strain due to lifting 
furniture.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id. at (a).  

Therefore, the Board must determine if new and material 
evidence has been submitted since the August 1991 rating 
decision.  New and material evidence means evidence not 
previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107 (a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107 (b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

Evidence submitted or associated with the claims file since 
the August 1991 denial does not provide any medical basis for 
the onset or aggravation of any chronic back disorder as 
secondary to service connected chondromalacia of the knees in 
postoperative status.  The added medical evidence shows 
postservice injuries as productive of current low back 
disability.  The basis for the final disallowance in August 
1991 was that a low back disorder characterized chiefly by 
the veteran's complaints of low back pain with intermittent 
numbness was not related to his knee difficulties and was a 
separate entity in and of itself.  There has been no new and 
material evidence to alter this assessment.  

During the veteran's March 1996 hearing, he testified that he 
could only stand for ten minutes until he experienced burning 
and terrible back pain.  He suffered from the same symptoms 
on bending and could not even clean his house because of 
these symptoms.  He stated that he had suffered from these 
low back symptoms since his knees went bad and he believed 
that his knees were a big part of it.  The way he had to walk 
and limp was felt to have produced the low back problems.  

As to the veteran's written assertions, his testimony, and 
the medical record which indicate ongoing low back pain since 
1994, the Board finds that these records are cumulative in 
reference to the baseline of material evidence that was 
before the RO at the time of the August 1991 rating decision.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  His sworn 
testimony and written statements that his low back disorder 
was induced by his service-connection bilateral knee 
disorders is not new, as this aspect of his claim was fully 
considered in the August 1991 decision.  In essence, no 
evidence submitted since the August 1991 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
In reality, the medical evidence received since the August 
1991 consistently shows that current low back disablement is 
unrelated to bilateral chondromalacia of the knees.  

To the extent that the veteran has contended that his low 
back disorder was caused by service connected chondromalacia 
of the knees, such an allegation is lay speculation on a 
medical issue involving the etiology of a disability and is 
not probative to the claim on appeal and is not material.  
See Pollard v. Brown, 6 Vet. App. 11 (1993) (pursuant to 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to be not competent evidence for such purpose and thus not 
material); see also Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108).  

In order to reopen his claim for service connection, he would 
need to bring forth competent evidence that the condition 
resulted from service-connected chondromalacia of the knees.  
Without such competent evidence, his claim cannot be 
reopened.  Since such evidence has not been forthcoming, the 
Board concludes that he has not submitted new and material 
evidence sufficient to reopen the previously denied claim.  

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in October 1995, and supplemental statements of the 
case in August 1996, March 1998, and April 1999, which 
provided the law and regulations pertaining to new and 
material evidence.  In this respect, it is not shown that the 
veteran has put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could reopen his claim on the basis of new and material 
evidence, notwithstanding the fact that he has been provided 
opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

Finally, because the Board will not reach the merits of a 
reopened claim of entitlement to service connection for a low 
back disorder as secondary to chondromalacia of the knees, 
the Board need not address the veteran's argument as to the 
application of the benefit-of-the-doubt rule.  See Martinez 
v. Brown, 6 Vet. App. 462, 464 (1994) ("in the context of a 
well-grounded claim the benefit[-]of[-]the[-]doubt doctrine 
applies to the adjudication of the merits of a claim"); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for a low back disorder as 
secondary to service connected chondromalacia of the knees 
remains denied.  



REMAND

Increased Rating Claims

The Board finds that, with regard to the claims for increased 
ratings for chondromalacia in both knees, the RO has failed 
to consider other pertinent Diagnostic Codes in determining 
whether higher evaluations are warranted.

The RO has also selected an effective date of March 21, 1995 
for a 30 percent evaluation for post-operative chondromalacia 
of the left knee and for a 10 percent evaluation for 
sinusitis.  However, it appears that there may be a Notice of 
Disagreement related to the rating decision on appeal that 
predates March 21, 1995.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should prepare a rating 
decision that complies with General 
Counsel opinions regarding Diagnostic 
Codes 5257, 5260, and 5261; VAOPGPREC 23- 
97 (1997), VAOPGPREC 9-98 (1998).

2.  The RO should review the effective 
dates selected for the claims on appeal 
since it appears that the there is a 
jurisdictional-conferrring Notice of 
Disagreement in this case that predates 
March 21, 1995.

3.  The veteran is hereby informed that 
if he has competent evidence reflecting 
the need for convalescence following 
sinus procedures, he must submit that 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


